Case: 20-10662   Date Filed: 06/30/2020   Page: 1 of 2



                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-10662
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 1:18-cr-00027-LAG-TQL-12



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

TRABIAN JONES,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Georgia
                      ________________________

                              (June 30, 2020)

Before GRANT, LUCK and BLACK, Circuit Judges.

PER CURIAM:
              Case: 20-10662     Date Filed: 06/30/2020    Page: 2 of 2



      Richard Greenberg, counsel for Trabian Jones in this direct criminal appeal,

has moved to withdraw from further representation of the appellant and filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Jones’s conviction and sentence are AFFIRMED.




                                          2